DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
	The specification contains headings which are inconsistent with US practice, namely “Technical Field; Background Art; Citation List, Summary of invention; Technical Problem; Solution to Problem, Advantageous Effects of Invention; Description of Embodiments, etc.” Correction is required. 
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.

(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-6, claim 1 recites, “an arithmetic mean roughness of 0.5 µm or larger and 10 µm or smaller,” However it is unclear if this is a recitation is a range, e.g. 0.5-10 µm, or if this a recitation of two overlapping ranges. Clarification is required. Claim 1 also recites, “a ten-point mean roughness of 2 µm or larger and 60 µm or smaller.”  Which has the same issue as above.Similarly, claim 2 recites, “the arithmetic mean roughness of 0.5 µm or larger and 6 µm or smaller, and the ten-point mean roughness of 2 µm or larger and 50 µm or smaller.” Claim 3 recites, “the arithmetic mean roughness of 0.5 µm or larger and 10 µm or smaller.” Claim 4 recites, “the arithmetic mean roughness of 0.5 µm or larger and 6 µm or smaller.” Claim 5 recites, “the arithmetic mean roughness of 0.5 µm or larger and 10 µm or smaller.” Claim 6 recites, “the arithmetic mean roughness of 0.5 µm or larger and 6 µm or smaller.” 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to 
Regarding claim 7, the claim recites, “an average particle diameter of foamed particles in a cross section of the container for foods.” It is unclear how the injection molded foam can have particles with diameters. Is this the pore diameter? For the purpose of compact prosecution this is assumed to be the pore diameter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (US 2007/0187859 A1) in view of Kawaguchi et al. (US 2009/0148698 A1) and Mizukoshi et al. (JP 2011068397 A, citations based on FIT translation submitted herewith).
Regarding claim 1, Kaneko discloses a method for producing a foamed resin article comprising resin and a supercritical fluid (title/abstract) comprising steps of: moving a part of the metal mold to expand a volume of the cavity, before the molten resin is solidified which has been charged into the cavity (FIG. 1A-C; ¶¶ 43-45).
Kaneko does not appear to expressly disclose the shape or surface roughness of the mold.
Kawaguchi discloses a similar core-back method for producing foamed resin articles (FIG. 1, ¶¶ 116+) in which the surface roughness of the mold is 4 µm or less (abstract, ¶ 20) which overlaps the claimed range (MPEP § 2144.05). 
Further, Mizukoshi discloses a molding method for a food container (TECHNICAL FIELD) in which a two part metal mold includes cavity comprises a first region that forms an underside portion of the container for foods having depth, a second region that forms a curved side portion, and a third region that forms a lateral side portion, from a resin injection port toward a flow end (FIG. 2-3; p. 3 last paragraph thru p. 4 second paragraph) the outer surface of the sidewall being textured with a surface roughness of 10-30 µm and the container bottom and lower end of the sidewall having a surface roughness of 3-6 µm (p. 3 fourth paragraph; FIG. 1, 7) which overlaps the claimed range (MPEP § 2144.05). 
prima facie obvious to one of ordinary skill in the art to modify the process of Kaneko to a mold with overall surface roughness of Kawaguchi and to include the shape and textured region of Mizukoshi, in order to form a food containers having a desired surface properties at the outer sidewall (Mizukoshi p. 3 fourth paragraph) and without undesirable appearance elsewhere (Kawaguchi ¶ 20) with a process known in the art. Additionally, the skilled artisan would recognize that the surface roughness discussed by Mizukoshi would render the claimed arithmetic mean roughness, and ten-point mean roughness prima facie obvious, because absent evidence to the contrary, “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art' s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112 for further details.
 Regarding claim 2, Mizukoshi discloses the outer surface of the sidewall being textured with a surface roughness of 10-30 µm (p. 3 fourth paragraph; FIG. 1, 7) which overlaps the claimed range (MPEP § 2144.05). Kawaguchi discloses the surface roughness of the mold is 4 µm or less (abstract, ¶ 20) which overlaps the claimed range (MPEP § 2144.05).
Regarding claim 3-4, Mizukoshi discloses the container bottom and lower end of the sidewall having a surface roughness of 3-6 µm (p. 3 fourth paragraph; FIG. 1, 7) which overlaps the claimed range (MPEP § 2144.05). Kawaguchi discloses the surface roughness of the mold is 4 µm or less (abstract, ¶ 20) which overlaps the claimed range (MPEP § 2144.05).
Regarding claim 5-6, Mizukoshi discloses a fourth region that forms an outer edge portion which is arranged so as to form an angle with the lateral side portion, from the lateral side portion toward the flow end (FIG. 1, 7). Kawaguchi discloses the surface roughness of the mold is 4 µm or less (abstract, ¶ 20) which overlaps the claimed range (MPEP § 2144.05).

Regarding claim 8, Mizukoshi discloses an inclination angle between the boundary between the side wall and the bottom of the main body of the container is 4-10º (FIG. 7, p. 5, fourth paragraph), which corresponds to the claimed angle with a range 94-100º and overlaps the claimed range (MPEP § 2144.05).
Regarding claim 9, Mizukoshi discloses the asperity shapes formed on the mold surfaces that face the cavity of the second region and the third region are arranged so as to be symmetric with respect to the resin injection port (FIG. 1).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (US 2007/0187859 A1), Kawaguchi et al. (US 2009/0148698 A1) and Mizukoshi et al. (JP 2011068397 A, citations based on FIT translation submitted herewith) as applied to claim 1 above, further in view of Yoshioka et al. (US 2010/0120932 A1).
Kaneko discloses polypropylene (FIG. 8), Kawaguchi discloses polyolefin (¶ 24), and Mizukoshi discloses polypropylene or polyethylene (p. 3 fifth paragraph).
Modified Kaneko does not appear to expressly disclose polylactic acid.
However, Yoshioka discloses a foam comprising a mixture of polylactic acid and polyolefin (title/abstract).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the material of Kaneko to include the composition of Yoshioka, because such a material is known in the art and could be used in the process with expected results. 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626.  The examiner can normally be reached on M-F 930a-6p EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742